Citation Nr: 1418397	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-40 551	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left shoulder disability.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of these claims is currently with the RO in Winston-Salem, North Carolina.  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2011.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Board notes that an August 2010 rating decision denied entitlement to service connection for degenerative arthritis of the cervical spine and for head trauma and that notice of the decision was mailed to the Veteran and to a service organization that subsequently refused power of attorney.  At his hearing in August 2011 the Veteran asserted, in essence, that his attorney should have been provided notice of the August 2010 rating decision and, alternatively, that he requested these claims be reopened.  The Board finds clarification is required as to the issue of notice or adjudication of the request to reopen and that these matters are inextricably intertwined with the TDIU issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be promulgated.  

At the August 2011 hearing, the Veteran testified that while his left arm is his minor extremity, his occupation as a farmer requires the use of both of his upper limbs and rendered him unemployable.  He asserted that his service-connected left shoulder disability had increased in severity since his last VA examination.  The Veteran's representative argued that his claim for TDIU should be referred for extraschedular consideration.  

The Veteran was last afforded a VA examination to assess his service-connected left shoulder disability in November 2006, more than seven years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In order to properly adjudicate the increased rating claim, another examination should be scheduled. 

Additionally, VA outpatient treatment reports dated through July 2010 are associated with the claims file.  It is not clear whether any additional VA treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to clarify whether adequate notice of the August 2010 rating decision denying entitlement to service connection for degenerative arthritis of the cervical spine and for head trauma was provided.  If it is determined that notice was adequate or adjudication of the Veteran's request to reopen these claims must be developed and adjudicated.

2.  Obtain any pertinent VA outpatient treatment reports dated since July 2010.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

3.  Schedule the Veteran for an examination to determine the severity of the service-connected left shoulder disability.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.   All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and should note ranges of motion in degrees using a goniometer.  The examiner should state whether there is any additional loss of range of motion due to incoordination, weakened motion, painful motion, fatigability, or on flare-up.  

An opinion should be provided as to whether the service-connected disability has resulted in a marked interference with employment or renders the Veteran unable to secure or follow substantially gainful employment, to include an opinion as to functional impairment and how that impairment impacts physical and sedentary employment.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be necessary due to service-connected disability.

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


